



EXHIBIT 10.1


Summary Sheet: Terms of Employment for Named Executive Officers for 2017


Employment Status


Pursuant to the Federal Home Loan Bank Act, the employees of the Federal Home
Loan Bank of San Francisco (the "Bank"), including the Bank's chief executive
officer, the chief financial officer and other current named executive officers
as of December 31, 2016 (J. Gregory Seibly, Kenneth C. Miller, Lawrence H. Parks
and Suzanne Titus-Johnson) (the “named executive officers”), are “at will”
employees. The named executive officers may resign at any time and the Bank may
terminate their employment at any time for any reason or no reason, with or
without cause and with or without notice.


Each of the named executive officers receives a base salary and is eligible to
participate in the Bank's executive incentive compensation plans and
comprehensive benefit programs, including both qualified and nonqualified
retirement benefit plans. Base salaries for 2017 for the named executive
officers are: J. Gregory Seibly, $850,000; Kenneth C. Miller, $467,300; Lawrence
H. Parks, $463,100; and Suzanne Titus-Johnson, $415,100.


On occasion, the Bank may pay for resort activities for employees, including our
named executive officers, in connection with business-related meetings; and in
some cases, the Bank may pay the expenses for spouses/partners accompanying
employees to these meetings or other Bank-sponsored events.


The Board adopted the Corporate Senior Officer Severance Policy (Senior
Officers' Policy) applicable to the president, executive vice president, and
senior vice presidents. The Senior Officers' Policy provides severance benefits
in the event that the employee's employment is terminated because the employee's
job or position is eliminated or because the job or position is substantially
modified so that the employee is no longer qualified or cannot perform the
revised job. For these officers, severance under the Senior Officers' Policy is
equal to the greater of (i) 12 weeks of the officer's base salary, or (ii) the
sum of three weeks of the officer's base salary, plus three weeks of the
officer's base salary for each full year of service and three weeks of base
salary prorated for each partial year of service at the Bank to a maximum of 52
weeks of base salary. The Senior Officers' Policy also provides one month of
continued health and life insurance benefits and, at the Bank's discretion,
outplacement assistance. The Senior Officers' Policy also provides severance
payments in connection with a "Change in Control" (as defined by the Senior
Officers' Policy).


The Bank entered into an employment agreement with Mr. Seibly with an initial
term of three years and one-year terms thereafter, unless terminated at any time
by either the Bank or Mr. Seibly. Under the terms of the agreement, Mr. Seibly
initially received a base annual salary of $800,000 and a sign-on payment of
$600,000 to be received in two equal installments within 30 days of each of the
first and second anniversaries of Mr. Seibly’s employment start date, and
subject to clawback in certain circumstances. The employment agreement provides
for a severance payment equal to (i) two times his “Base Salary” (as defined in
his employment agreement); and (ii) two times his “Annual Incentive Amounts” (as
defined in his employment agreement) and continued benefits if Mr. Seibly’s
employment is terminated under certain circumstances in connection with a
“Change in Control” (as defined in his employment agreement) of the Bank. Mr.
Seibly will also be eligible to participate in the Bank’s various executive
incentive and employee benefit plans, including the Bank’s Supplemental
Executive Retirement Plan (SERP), 2016 President’s Incentive Plan, and the
2014-2016, 2015-2017, and 2016-2018 Executive Performance Unit Plans. Under Mr.
Seibly’s employment agreement, the years of credited service and the amount of
Bank contribution credits under the SERP are as follows: 10% of total annual
compensation for less than 4 years of credited service; 15% of total annual
compensation for 4 or more years but less than 9 years of credited service; and
20% of total annual compensation for 9 or more years of credited service. In
addition, Mr. Seibly’s employment agreement provides that he will receive a
supplemental SERP contribution credit in the amount of $600,000, to be credited
in three equal installments over two years, with the first installment credited
at the time his employment begins and the second and third installments on the
first and second anniversaries of his employment commencement, respectively.
These supplemental SERP contribution credits will vest immediately when
credited. Mr. Seibly’s employment agreement also provides for reimbursement of
his





--------------------------------------------------------------------------------





relocation cost up to $250,000 and payment to the appropriate taxing authorities
of up to $220,000 of any relocation tax obligations.







